DETAILED ACTION
	This non-final rejection is responsive to communication filed March 10, 2021.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2021 and September 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12, and 18 recite performing aggregation calculations based on aggregation intervals to obtain data clusters having an aggregate value.  These limitations, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Performing aggregation calculations to cluster data encompasses the user manually clustering data based on intervals and manually calculating an aggregation value for each cluster.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the Mental Processes grouping of abstract ideas.  As such, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite the additional elements of obtaining data and storing clusters.  These elements represent insignificant extra-solution activity such as data gathering.  Claims 12 and 18 further recite a processor and memory.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic 
Dependent claims 2-11, 13-17, and 19-20 recite further limitations that are directed to mental processes, and do not recite any additional elements that integrate the abstract idea into a practical application or that are significantly more than the abstract idea.  As such, these claims are also not eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al. (US 2018/0285780 A1) (‘Ouyang’).


separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters, wherein the M aggregation intervals are different from each other, each data cluster of the T data clusters comprises an aggregate value (paragraphs 82-83, and 88), the aggregate value of said each data cluster is obtained by performing aggregation calculation on the attribute value of the first target attribute based on an aggregation interval corresponding to the data cluster, M is an integer greater than or equal to 2, and T > M (paragraphs 80-81 and 102-103); and 
storing the T data clusters (paragraphs 29 and 91).

	With respect to claim 3, Ouyang teaches the method according to claim 1, wherein the obtaining at least one piece of data comprises: receiving an Nth piece of data in a data stream, wherein N is an integer greater than or equal to 1; and the separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters comprises: determining, based on an attribute value of a first second target attribute of the Nth piece of data, M data clusters respectively corresponding to the Nth piece of data in the M aggregation layers; and, wherein the determining includes, at an mth aggregation laver: if a data cluster corresponding to the Nth piece of data in an the mth aggregation layer has been generated in the database, .
 
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krueger et al. (US 10558647 B1) (‘Krueger’).

With respect to claims 1, 12 and 18, Krueger teaches a data processing method in a database, wherein the method comprises: obtaining at least one piece of data, wherein each said at least one piece of data comprises at least one attribute (col. 6 lines 58-61); 
separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters, wherein the M aggregation intervals are different from each other, each data cluster of the T data clusters comprises an aggregate value (col. 7 lines 20-37), the aggregate value of said each data cluster is obtained by performing aggregation calculation on the attribute value of the first target attribute based on an aggregation interval corresponding to the data cluster, M is an integer greater than or equal to 2, and T > M (col. 6 lines 35-57); and 
storing the T data clusters (col. 3 lines 17-27).



	With respect to claim 3, method according to claim 1, wherein the obtaining at least one piece of data comprises: receiving an Nth piece of data in a data stream, wherein N is an integer greater than or equal to 1; and the separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters comprises: determining, based on an attribute value of a first second target attribute of the Nth piece of data, M data clusters respectively corresponding to the Nth piece of data in the M aggregation layers; and, wherein the determining includes, at an mth aggregation laver: if a data cluster corresponding to the Nth piece of data in an the mth aggregation layer has been generated in the database, refreshing an aggregate value of the generated data cluster based on the attribute value of the first target attribute of the Nth piece of data, wherein m is a variable with a value range of 1 < m < M; or if a data cluster corresponding to the Nth piece of data in an the mth aggregation layer has not been generated in the database, performing aggregation calculation on the attribute value of the first target attribute of the Nth piece of data to generate a data cluster (col. 3 lines 17-27; col. 6 lines 35-57; col. 7 lines 20-57).

With respect to claim 4, Krueger teaches method according to claim 1, wherein the obtaining at least one piece of data comprises: obtaining the at least one piece of data from the database; and the separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters comprises: performing aggregation calculation on the attribute value of the first target attribute of the at least one piece of data based on an mth aggregation interval to obtain an mth aggregation layer, wherein the mth aggregation layer comprises at least one data cluster, and m is a variable with a value range of 1 < m < M (col. 3 lines 17-27; col. 6 lines 35-57; col. 7 lines 20-57).

With respect to claims 5, 14 and 20 Krueger teaches wherein the method further comprises: receiving a query request, wherein the query request comprises a query range; obtaining, through query, at least two data clusters from the M aggregation layers based on the query range, wherein the obtained at least two data clusters belong to different aggregation layers, a data range of each data cluster of the obtained at least two data clusters intersects with the query range, and a union set of the data ranges of all the obtained at least two data clusters is the same as the query range; and performing aggregation calculation on aggregate values comprised in the obtained at least two data clusters to obtain a query result (col. 2 lines 41-64; col. 6 lines 35-57).



With respect to claims 7 and 16, Krueger teaches wherein each aggregation layer further comprises an aggregation algorithm (col. 7 lines 20-57).

With respect to claim 8, Krueger teaches wherein each aggregation layer of the M aggregation layers further comprises a data cluster list, and the data cluster list of each aggregation layer is used to store a data cluster comprised in the aggregation layer; and after the separately performing aggregation calculation, based on M aggregation intervals, on an attribute value of a first target attribute of the at least one piece of data to obtain T data clusters, the method further comprises: updating the data cluster list of an aggregation layer to which each data cluster of the T data clusters belongs (col. 7 lines 20-57).

With respect to claims 10 and 17, Krueger teaches, wherein the aggregation interval comprises an aggregation time interval or an aggregation count value interval (col. 6 lines 35-57).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Matsuzaki et al. (US 2019/0087453 A1) (‘Mat’).

With respect to claim 9, Krueger teaches claim 2.
Kreuger does not teach wherein the method further comprises: determining an index sequence number of each data cluster of the T data clusters, wherein the index sequence number of said each data cluster is used to indicate an order of the current data cluster in an aggregation layer to which the current data cluster belongs; and separately storing the index sequence number of each data cluster.
Mat teaches wherein the method further comprises: determining an index sequence number of each data cluster of the T data clusters, wherein the index sequence number of said each data cluster is used to indicate an order of the current data cluster in an aggregation layer to which the current data cluster belongs; and separately storing the index sequence number of each data cluster (Fig. 8, paragraphs 56-60).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified Krueger by the teaching of Mat to enable improved searching of clustered data (Mat, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 26, 2022